IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 25, 2008

                                     No. 07-31002                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


CAROL CORLEY

                                                  Plaintiff-Appellant
v.

STEVE PRATOR, In his official capacity as Sheriff of Caddo Parish

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:06-CV-392


Before JONES, Chief Judge, and CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Carol Corley filed suit against Caddo Parish Sheriff Steve Prator in his
official capacity under 42 U.S.C § 1983 and LA. CIV. CODE ANN. art. 2315. Corley
alleged that she attempted suicide while incarcerated at the Caddo Correctional
Center (“CCC”) because the defendant failed to provide adequate medical
treatment for her withdrawal from prescription pain medication. The district
court granted the defendant’s motion for summary judgment. We AFFIRM.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-31002

                              I. BACKGROUND
      On Wednesday, March 16, 2005, Carol Corley was arrested for failing to
complete a substance abuse program as required by her probation. At the time
she was taken into custody, Corley was under the care of a pain management
doctor for a prior back injury and had been prescribed Methadone, Soma, Lortab
and Xanax. During her initial booking, Corley was interviewed by a CCC
booking clerk, Trellus McCain, who completed an inmate screening form for
Corley.     Corley informed McCain that she was taking the pain relievers
Methadone, Lortab, and Soma, but did not report that she was taking the anti-
anxiety medication Xanax. On the day of her arrest, Corley’s mother left a
voicemail at CCC stating that Corley should not be taken off of her pain
medication “cold turkey.”
      Later that day, a nurse with CCC, Jennifer Jackson, reviewed Corley’s
medical screening form. She contacted Corley and requested the name of her
physician. Corley stated that she saw a “Dr. Baker” of Lafayette, Louisiana, but
could not recall his first name. After recording this information in Corley’s
chart, Jackson explained the prison’s kite system, through which inmates may
ask to see a physician. CCC permits any inmate who fills out a kite request to
see a doctor during the regularly-scheduled doctor visits on Tuesdays and
Thursdays. If an inmate reports a medical emergency, CCC nurses examine the
inmate to determine whether she should immediately be transported to the
hospital.    Corley was familiar with the kite system from her previous
incarcerations at CCC.
      Nurse Carol Martin subsequently attempted to locate a Dr. Baker in
Lafayette by searching internet and phone listings, but was unable to do so. The
parties later learned that Dr. Baker left his practice in Lafayette shortly before
Corley was arrested.



                                        2
                                  No. 07-31002

      On Friday, March 18, 2005, Nurse Janice Graham examined Corley.
Graham reported that Corley’s speech and eye contact were appropriate, her
posture was normal, and she was alert and oriented. Corley did, however, tell
Nurse Graham that she was nauseated, had diarrhea, and was experiencing
sinus problems and back pain. Graham provided Corley with Tylenol Sinus and
Dramamine. After the evaluation by Nurse Graham, Corley did not request
additional medical treatment from CCC personnel either informally or through
the kite system.
      Corley’s mother, Betty Lamoreaux, visited her twice during her five-day
incarceration, including once on the morning of her suicide attempt.
Lamoreaux’s description of Corley in the hours before the incident is consistent
with that of CCC employees — Corley exhibited no signs of mental difficulties
and said nothing of withdrawals from her pain medication.            During her
deposition, Corley admitted that neither her mother nor the housing unit
deputies would have been able to observe that she was having hallucinations or
other mental problems.
      On the afternoon of March 21, 2005, Corley was cleaning tables in the
cafeteria with her cell mates. She asked to go to her cell to use the restroom.
Once in her cell, Corley states that she had a hallucination in which her two sons
urged her to join them in heaven by committing suicide. Corley stabbed herself
with two ink pens, first in the chest and then in both eyes. Corley was taken to
a nearby hospital where she received treatment for her injuries.
      On March 6, 2006, Corley filed suit against Caddo Parish Sheriff Steve
Prator in his official capacity, alleging a violation of the Eighth Amendment
under 42 U.S.C. § 1983 and state law negligence under LA. CIV. CODE ANN. art.
2315. Specifically, Corley argued that defendant did not provide adequate
medical care while she was in custody because CCC abruptly discontinued her
pain medication and failed to properly treat her withdrawal. On April 30, 2007,


                                        3
                                  No. 07-31002

the defendant filed a motion for summary judgment, which the district court
granted. This appeal followed.
                                II. DISCUSSION
      We review a summary judgment de novo, using the same standard
applicable in the district court. Olabisiomotosho v. City of Houston, 185 F.3d
521, 525 (5th Cir. 1999). “After consulting applicable law to ascertain the
material factual issues, we consider the evidence bearing on the issues, viewing
the facts and the inferences to be drawn therefrom in the light most favorable
to the nonmovant.”      Id.   “Summary judgment is properly granted if ‘the
pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to judgment as a matter of
law.’” Id. (quoting FED. R. CIV. P. 56(c)).
                                        A.
      Corley alleges that the defendant violated her Eighth Amendment rights
by failing to provide adequate medical care. In an “episodic act or omission” case
like this one, we employ different standards depending on whether the liability
of the individual defendant or the municipal defendant is at issue.
Olabisiomotosho, 185 F.3d at 526. To hold liable an individual defendant, the
plaintiff “must establish that the official(s) acted with subjective deliberate
indifference to prove a violation of [her] constitutional rights.” Id. However,
because Corley filed suit against Sheriff Prator only in his official capacity, the
suit must be treated as being against the municipality. See Turner v. Houma
Mun. Fire & Police Civil Serv. Bd., 229 F.3d 478, 483 (5th Cir. 2000). To hold a
municipality liable, the plaintiff must demonstrate that a municipal employee
acted with subjective deliberate indifference and that the municipal employee’s
act resulted from a municipal policy or custom adopted or maintained with
objective deliberate indifference to the plaintiff’s constitutional rights.

                                         4
                                  No. 07-31002

Olabisiomotosho, 185 F.3d at 526.        The subjective deliberate indifference
standard focuses on what the municipal employee actually knew. The objective
deliberate indifference standard considers not only what the policy maker
actually knew, but what he should have known, given the facts and
circumstances surrounding the official policy and its impact on the plaintiff’s
rights. Lawson v. Dallas County, 286 F.3d 257, 264 (5th Cir. 2002).
      The district court granted summary judgment for the defendant, finding,
inter alia, that Corley had failed to establish subjective deliberate indifference
on the part of any CCC employee. Citing Lawson, Corley argues that a showing
of subjective deliberate indifference by a municipal employee is unnecessary
when suit is filed against a municipality. Id. Corley contends that she need only
establish the second prong of the test outlined above — that a municipal policy
was adopted with “objective deliberate indifference.” Lawson does not support
this contention. Only after the plaintiff demonstrated subjective deliberate
indifference did the court in Lawson examine whether the municipality’s official
policy also “reflect[ed] the municipality’s deliberate indifference to that injury.”
Although Corley filed suit against a municipality, she must meet both the
subjective and the objective standards. See Olabisiomotosho, 185 F.3d at 526
(“To [hold a municipality liable], the plaintiff must demonstrate a municipal
employee’s subjective indifference and additionally that the municipal
employee’s act ‘resulted from a municipal policy . . . adopted . . . with objective
deliberate indifference.” (emphasis added)).
      Ample evidence supports the district court’s finding that Corley failed to
establish that any CCC employee acted with subjective deliberate indifference.
“Deliberate indifference is an extremely high standard to meet.” Gobert v.
Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). An official must know of and
disregard an excessive risk to inmate health or safety; the official must both be
aware of facts from which the inference could be drawn that a substantial risk

                                         5
                                       No. 07-31002

of serious harm exists, and he must also draw the inference. See Farmer v.
Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970, 1979 (1994). When Corley arrived
at CCC, the booking clerk asked Corley questions about her medical condition,
and noted the medications Corley was taking on an intake form. Nurse Jackson
followed up with Corley by asking for the name of her physician. Nurse Hale
attempted albeit unsuccessfully, to locate a Dr. Baker in Lafayette by searching
internet and phone listings. Additionally, when Corley complained of nausea and
sinus problems, Nurse Graham promptly examined her and provided over-the-
counter medications to treat these symptoms. According to the testimony of
CCC personnel and Corley’s mother, Corley did not exhibit outward signs of
mental difficulties. Corley never told any jail official that she was experiencing
withdrawal and never requested Methadone or other prescription medications.
       Because Corley has failed to raise a fact issue as to the subjective
deliberate indifference of a CCC employee, we need not consider her argument,
also rejected by the district court, that the defendant had adopted or maintained
a policy or custom with objective deliberate indifference to the inmates’
constitutional rights. We affirm the district court’s grant of summary judgment
on the § 1983 claim.
                                              B.
       Corley also challenges the district court’s dismissal of her state law
negligence claim under LA. CIV. CODE ANN. art. 2315.1 The district court held
that prison authorities owe a duty to inmates to provide reasonable medical care.
See Harpin v. Goodwin, 930 So. 2d 1160, 1163 (La. App. 2006). It found,
however, that the defendant did not breach the duty in this case. We agree. An
individual who does not receive narcotic pain medication may foreseeably


       1
         Corley’s claim does not include allegations that the defendant’s negligent supervision
caused her suicide attempt. She argues exclusively that her injuries resulted from CCC’s
failure to provide reasonable medical care.

                                              6
                                       No. 07-31002

experience discomfort while incarcerated, but there was nothing to suggest that
this could be life-threatening or should prompt immediate referral to a doctor or
hospital. Corley only reported to CCC that she had taken the Methadone,
Lortab, and Soma; she did not inform CCC personnel that she had taken Xanax.
The defendant presented evidence, which Corley did not dispute, that there is
no known correlation between withdrawal from Methadone, Soma, or Lortab and
a sudden psychotic episode of the type experienced by Corley.2 The defendant’s
approach of waiting until a regularly scheduled doctor visit to have Corley
evaluated by a physician was reasonable given that Corley did not report use of
medications that are linked to complications such as psychosis or seizures, did
not request any medical attention that was not provided, and did not exhibit any
outward symptoms of mental difficulties.
       Corley argues that genuine issues of material fact exist as to four of the
reasons the district court cited in finding that CCC did not breach its duty.
Corley first challenges the district court’s statement that Corley received two
medical examinations from nurses at CCC. The defendant concedes that Corley
was only “examined” by one nurse. Nurse Jackson merely questioned Corley
about her medical information and explained the kite system on March 16th,
and Nurse Graham actually examined Corley on March 18th. This minor
discrepancy in the district court’s opinion does not create a material fact issue.
Corley admits that she did not report that she was experiencing psychiatric
problems or withdrawal to the nurses during either one of the interactions.
       Corley next challenges the district court’s statement that she did not
complain of hallucinations or symptoms of drug withdrawal, arguing that she

       2
        There is evidence in the record that withdrawal from Xanax can cause complications
such as psychosis, but Corley did not argue before the district court, as she does now, that her
episode was caused by her Xanax withdrawal. Arguments not made before the district court
are waived and will not be considered on appeal. Jethroe v. Omnova Solutions, Inc., 412 F.3d
598, 601 (5th Cir. 2005). In any case, it is undisputed that Corley did not tell CCC personnel
that she was taking Xanax.

                                               7
                                     No. 07-31002

did in fact report such symptoms because nausea and a “serious, fluid runny
nose” are associated with Methadone withdrawal. This argument is insufficient
to create a material fact issue. Corley’s generalized complaints of nausea and
sinus congestion did not reasonably put CCC on notice that Corley was
experiencing severe and dangerous withdrawal, including psychosis, thereby
obligating CCC to provide immediate care from a doctor. As mentioned, the
defendant presented evidence that there is no known correlation between
withdrawal from Methadone, Soma, or Lortab and psychosis.
      Corley also contends that there are genuine issues of material fact as to
two other statements the district court made: whether she admitted that others
would be unable to tell that she was hallucinating or suffering withdrawal and
whether she was treated for the symptoms she reported. Corley offers no other
explanation or argument as to how these issues are genuinely in dispute.3
Arguments inadequately briefed on appeal are waived.                 United States v.
Freeman, 434 F.3d 369, 374 (5th Cir. 2005).
      Finally, Corley asserts that the affidavit of Dr. John Clark established a
genuine issue of material fact as to whether the medical care the defendant
provided was reasonable. Dr. Clark’s affidavit states in a conclusory fashion
that CCC did not act reasonably in providing healthcare to Corley, and that this
failure led to Corley’s psychotic episode. Clark’s conclusory opinions, which are
based in part on inaccurate factual assumptions, are insufficient to stave off
summary judgment. See Orthopedic & Sports Injury Clinic v. Wang Labs., Inc.,
922 F.2d 220, 225 (5th Cir. 1991) (“[U]nsupported . . . affidavits setting forth
‘ultimate or conclusory facts and conclusions of law’ are insufficient to either
support or defeat a motion for summary judgment.”)


      3
        Indeed, Corley conceded in her deposition that there were no outward physical
manifestations of her withdrawal. And it is undisputed that CCC provided over-the-counter
medications to alleviate the pain, nausea, and sinus congestion that Corley reported.

                                           8
                              No. 07-31002

                          III. CONCLUSION
     For these reasons, we AFFIRM the district court’s grant of summary
judgment.




                                    9